internal_revenue_service number release date index number ----------------------------------------------- ----------------------------------- -------------------------------- ty ------------------------------ legend department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ---------------- telephone number ---------------------- refer reply to cc intl b02 plr-119896-13 date date taxpayers ------------------- -------------------------- ------------------------ -------------------------- fc1 fc2 fc3 fc4 fc5 fc6 fc7 fc8 fc9 --------------------------------- ------------------------------------ ------------------------- ------------------------------ ------------------------------------ ---------------------------- ---------------------------- -------------------------------- ----------------------- country a ------------ year year year year year ------- ------- ------- ------- ------- dear -------------------------- plr-119896-13 this is in response to a letter submitted on behalf of taxpayers by their authorized representative requesting the consent of the commissioner of the internal_revenue_service commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code the code and sec_1_1295-3 with respect to taxpayers’ investments in fc1 fc2 fc3 fc4 fc5 fc6 fc7 fc8 and fc9 collectively referred to as fcs the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayers by their authorized representative and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayers husband and wife at all relevant times are u s residents for u s federal_income_tax purposes and filed joint income_tax returns in year taxpayers acquired direct or indirect ownership of shares of the common_stock of fc1 fc2 fc3 fc4 fc5 fc6 and fc7 thereafter in year and year taxpayers acquired direct or indirect ownership of shares of fc8 and fc9 respectively each fc is an entity organized under the laws of country a that was treated as a corporation for u s federal_income_tax purposes at all relevant times each fc was a passive_foreign_investment_company pfic as defined in sec_1297 of the code during the relevant years fcs engaged the services of various accounting firms and law firms for income_tax return preparation the tax advisors with the accounting firms and law firms were all competent to render international tax_advice however they were unaware that fcs were pfics and thus did not advise fcs and their u s shareholders including taxpayers of the consequences of making or failing to make qef elections with respect to fcs in year taxpayers became aware of the pfic status of fcs and took steps to take corrective action taxpayers submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef elections by the election due dates taxpayers represent that in all of the relevant years i fcs were not identified as pfics and ii taxpayers did not receive any advice regarding the availability of qef elections with respect to their investments in fcs taxpayers have paid an amount sufficient to eliminate any prejudice to the u s government as a consequence of their inability to file amended returns in accordance with a signed closing_agreement between taxpayers and commissioner taxpayers have agreed to file amended returns for each of the subsequent taxable years affected by the retroactive elections if any plr-119896-13 taxpayers represent that as of the date of this request_for_ruling the pfic status of fcs has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayers request the consent of the commissioner to make qef elections i retroactive to year for fc1 fc2 fc3 fc4 fc5 fc6 and fc7 ii retroactive to year for fc8 and iii retroactive to year for fc9 under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional plr-119896-13 sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayers’ ruling_request we conclude that taxpayers have satisfied sec_1_1295-3 accordingly consent is granted to taxpayers to make qef elections i retroactive to year for fc1 fc2 fc3 fc4 fc5 fc6 and fc7 ii retroactive to year for fc8 and iii retroactive to year for fc9 provided that taxpayers comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef elections we have consequently approved a closing_agreement with taxpayers with respect to those issues affecting their tax_liability on the basis set forth above pursuant to our practice with respect to such agreements the agreement contains a stipulation to the effect that any change or modification of applicable statutes enacted subsequent to the date of this agreement and made applicable to the taxable_period involved will render the agreement ineffective to the extent that it is dependent upon such statutes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international enclosure cc
